                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

GREGORY STILLMAN,                             )
                                              )
                       Plaintiff,             )
                                              )       Case No.: 4:19-cv-00222
v.                                            )
                                              )
WAL MART STORES EAST I, LP,                   )
                                              )
                       Defendant.             )

                 DESIGNATION OF INDIVIDUALS ATTENDING TRIAL

       Defendant Wal-Mart Stores East I, LP by and through undersigned Counsel, and pursuant

to the Court’s May 17, 2019 Scheduling Order (ECF #18), hereby notifies the Court that the

following individuals will be present at counsel table during trial:

           •   Lindsay P. Windham (Counsel for Defendant);

           •   M. Jared Marsh (Counsel for Defendant);

           •   Braden S. Allen (Paralegal to Defense Counsel);

           •   Katy Shepherd (Paralegal to Defense Counsel);

           •   Jordan Kinney (Representative for Defendant).

                                              Respectfully submitted:

                                              /s/ M. Jared Marsh
                                              Lindsay P. Windham            (MO #66153)
                                              M. Jared Marsh                (MO #51817)
                                              HALBROOK WOOD, PC
                                              3500 West 75th Street, Suite 300
                                              Prairie Village, Kansas 66208
                                              TEL: (913) 529-1188
                                              FAX: (913) 529-1199
                                              E-MAIL: lwindham@halbrookwoodlaw.com
                                              E-MAIL: jmarsh@halbrookwoodlaw.com
                                              ATTORNEYS FOR DEFENDANT


                                                  1
                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on the 7th day of August 2020, the foregoing was
electronically filed with the Clerk of the Court via the Court’s electronic filing system, which sends
notifications to:

James E. Montee
Amanda J. Blackwood
Jeffrey P. Blackwood
MONTEE LAW FIRM, P.C.
P.O. Box 127
St. Joseph, MO 64502
TEL: (816) 364-1650
FAX: (816) 364-1509
E-MAIL: monteelaw@outlook.com
E-MAIL: amontee@monteelawfirm.com
E-MAIL: jblackwood@monteelawfirm.com
ATTORNEYS FOR PLAINTIFF

                                               /s/ M. Jared Marsh
                                               ATTORNEY FOR DEFENDANT




                                                  2
